Fletcher, Justice.
Nathanial Harris was convicted of murder in the death of Griffin Harper and sentenced to life imprisonment.1 He appeals and we affirm.
1. The facts when viewed in a light most favorable to the prosecution are sufficient to prove that Harris shot the victim in the head causing his death. After reviewing the record, we conclude that a rational trier of fact could have found Harris guilty of murder beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. Harris contends that the trial court erred by refusing to charge the jury on the lesser included offense of voluntary manslaughter despite his timely written request. On the trial of a murder case, if there *493is even slight evidence that the defendant may have committed voluntary manslaughter instead of murder, the jury should be instructed as to both offenses upon the defendant’s request. Henderson v. State, 234 Ga. 827, 832 (218 SE2d 612) (1975). We have reviewed the evidence presented and concluded that there was insufficient evidence to require that the jury be given the requested charge.
Decided November 1, 1993.
Gilbert J. Murrah, for appellant.
J. Brown Moseley, District Attorney, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Peggy R. Katz, Staff Attorney, for appellee.

Judgment affirmed.


All the Justices concur.


 The homicide occurred on March 29, 1991. Harris was indicted on May 7, 1991 and was tried, convicted and sentenced on February 10, 1992. He filed a notice of appeal to the Court of Appeals on March 6, 1992. The trial transcript was filed in the superior court on March 2, 1993, the appeal was docketed in the Court of Appeals on March 5, 1993 and the Court of Appeals transferred the appeal to this court on March 17, 1993. The case was submitted for decision without oral argument on May 6, 1993.